Citation Nr: 0711374	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  99-12 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992 and from October 1995 to September 1996.  He also served 
in the Army National Guard for over three years between these 
stints of active duty.  The veteran has verified service in 
the Southwest Asia theater of operations from October 1990 to 
April 1991.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied, among other things, the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  This matter was remanded in November 
2000 for further development, and hearing was held at the RO 
before the undersigned Veterans Law Judge in September 2004 
(i.e. a Travel Board hearing).  This matter was again 
remanded in October 2005.  

The Board notes that among the evidence received since the 
October 2005 remand is a post traumatic stress disorder 
(PTSD) clinic follow up report.  This September 2005 report 
is missing several pages (it is apparent that every other 
page is missing).  Further development in this regard is not 
needed at this point because service connection is being 
established herein for schizotypal personality disorder.  As 
these missing records could be relevant when assigning a 
disability evaluation for this service-connected disorder, 
this is referred to the RO for appropriate action.  

In October 2005, the Board remanded this matter for further 
development.  In this remand it was noted that during the 
September 2004 Travel Board hearing, the veteran presented 
testimony to the affect that he also suffers from rashes 
about his hands and neck that had their onset while he was 
serving in Southwest Asia.  This is again referred to the 
Appeals Management Center (AMC) for appropriate action.




FINDINGS OF FACT

The evidence of record sufficiently establishes that the 
veteran has a schizotypal personality disorder that was 
aggravated in service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the veteran's schizotypal personality disorder was 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006); 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that the veteran has a psychiatric disability that had its 
onset during the veteran's military service.  Because the 
claim on appeal is being granted in full, VA's statutory 
duties to notify and assist are deemed fully satisfied.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  

Congenital or developmental defects, including personality 
disorders, are not considered diseases or injuries within the 
meaning of applicable legislation pertaining to disability 
compensation for VA purposes, and provide no basis for 
service connection.  See 38 C.F.R. § 3.303(c), 4.9. 4.127 
(2006); Beno v. Principi, 3 Vet. App. 439 (1992); see 
generally, Winn v. Brown, 8 Vet. App. 510 (1996) (upholding 
Secretary's authority to exclude certain conditions from 
consideration as disabilities under 38 C.F.R. § 4.9).  
However, service connection may be granted for disability due 
to in-service aggravation of such a condition due to 
superimposed disease or injury.  See 38 C.F.R. §§ 3.310; 
4.127 (2006); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2006). 

Service medical records covering the veteran's first period 
of active duty are not contained in the claims folder.  
Records from his second period of service indicate that he 
was psychiatrically normal when examined in November 1995.  

The veteran's service medical records also reflect that he 
was hospitalized in June 1996 for a psychiatric evaluation 
after refusing to talk with his supervisors.  It was also 
noted that he had been displaying bizarre behavior which 
included altering his uniform.  According to the hospital 
records, it was reported by the veteran's chain of command 
that he had been a good soldier, although reclusive, and that 
his refusal to speak began in June 5, 1996 when he was being 
counseled by a superior after failing to obey an order.  He 
reportedly "shut down" and then failed to appear for 
formation the following day (this is supported by the 
veteran's personnel records that have been associated with 
the claims file).  

In any event, while hospitalized, the veteran was found to be 
alert, calm, and cooperative, but is thought processes 
remained bizarre and somewhat delusional.  He denied 
hallucinations.  The veteran was discharged from the hospital 
in July 1996 with a diagnosis of an adjustment disorder not 
otherwise specified as well as a personality disorder not 
otherwise specified with schizotypal and obsessional traits.  
At that time he was also diagnosed with "brief reactive 
psychosis."  

Since service, the veteran has been variously diagnosed with 
both personality and psychiatric disorders.  For example, as 
a result of a VA psychiatric examination accomplished in 
March 1998, he was diagnosed with major depression.  In March 
1999, the veteran was hospitalized at a private facility and 
diagnosed with a major depressive episode without psychotic 
features.

VA outpatient treatment records reflect that the veteran was 
diagnosed with depression and anxiety in 2002.  In an October 
2002 letter, a VA psychiatrist noted that he reviewed the 
veteran's medical history and stated that the veteran very 
likely suffers from several interrelated conditions.  He 
noted that the veteran's primary condition was a 
schizotypical personality disorder, but that he also suffers 
from major depression and moderate anxiety, among other 
things.  He associated these latter disorders with the 
veteran's "combat service in the Persian Gulf war."

The report of a January 2003 VA psychiatric examination, 
however, indicates that the veteran suffers from a mood 
disorder not otherwise specified, as well as a schizotype 
personality disorder, and that the mood disorder is related 
to the personality disorder.  

During the September 2004 Travel Board hearing, the veteran 
testified that while serving in the Persian Gulf during his 
first period of service, he did not come under direct fire 
but that his company was, at times, in harms way.  He also 
related that in 1993, subsequent to his first period of 
service, he sought treatment at a private mental health 
facility because he was experiencing nightmares, 
hallucinations, and delusions, among other things, and that 
he had not experienced these things prior to service.  The 
veteran testified that these problems continued into his 
second period of service.  

Subsequent to the October 2005 Board remand, VA outpatient 
treatment records (incomplete records from a PTSD clinic, as 
noted in the Introduction above) dated in September 2005 were 
received, and reflect that the veteran provided a history of 
disturbing dreams.  The examiner noted that while a diagnosis 
of PTSD could not be completely ruled out, it did not appear 
to be the veteran's primary diagnosis.  The examiner pointed 
out that the veteran had described being exposed to traumatic 
events, and reported past and current symptoms associated 
with a formal thought disorder (including hallucinations and 
delusions).

In a May 2006 letter, a licensed social worker from the Vet 
Center related that the veteran had reported being exposed to 
many stressful events while in service (presumably while in 
the Persian Gulf), and indicated that he felt fear and 
helplessness, among other things.  The social worker laid out 
the problems the veteran experienced during his second period 
of service, as well as the other evidence discussed above, 
and provided a diagnosis of chronic PTSD, an anxiety disorder 
not otherwise specified, and an adjustment disorder.  A 
schizotypal personality disorder was ruled out.  

[As an aside, the Board notes that this social worker also 
provided a detailed discussion of VA law, to include 
regulations and case law, and discussed how they support a 
grant of entitlement to service connection for PTSD.  The 
Board will not go into the details of this argument as a 
claim for service connection for PTSD is not technically in 
appellate status, this discussion is not medical evidence but 
rather legal argument and is thus of little relevance (among 
other reasons, this individual is not the veteran's 
representative), and, significantly, service connection for a 
personality disorder is being granted herein.]

The Board remanded this matter in October 2005 to, among 
other things, schedule the veteran for another psychiatric 
examination in order to clarify whether he actually suffered 
from a psychiatric disorder (as opposed to a personality 
disorder) and if so, whether it was related to his service.  

This examination was accomplished in May 2006 (dated two days 
after the social worker's letter), and the examination report 
reflects that the examiner reviewed the entire claims folder 
prior to examining the veteran.  He indicated that, among 
other things, he reviewed the veteran's DD Form 214 and other 
medical evidence, including the inservice hospital report 
dated in 1996 which indicated a diagnosis of schizotypal 
personality disorder.  This examiner also reviewed the Vet 
Center social worker's report.  

He related that the veteran had a psychiatric history 
significant for schizotypal personality disorder, and that 
the veteran's current complaints included poor sleep and that 
he was nervous during the interview.  In terms of psychotic 
symptoms, the veteran reported hearing people calling his 
name occasionally when he is under stress.  

On mental status examination, the veteran's mood was 
euthymic, his affect was below average range, and his memory 
was intact.  The veteran was found to be coherent, illogical 
at times, and not goal directed.  He did not report 
hallucinations, delusions, and was not suicidal or homicidal.  
He had fair insight and judgment.  

Finally, the examiner opined that, after reviewing the entire 
claims folder and examining the veteran, a schizotypal 
personality disorder was the veteran's primary diagnosis, and 
that it was most likely than not due to his military service.  
The examiner also opined that this disorder was first 
diagnosed while the veteran was in the military, and that as 
the veteran received treatment for the disorder while in 
service, it was also his opinion that military service was 
directly related to the diagnosis.  Finally, the examiner 
stated that it was likely that the trauma witnessed by the 
veteran and the trauma he participated in while in service 
"contributed to the initial break of this [disorder]."   

The Board realizes that the medical evidence of record does 
not paint an entirely clear picture regarding the veteran's 
psychiatric disability.  As discussed above, over the years, 
he has been variously diagnosed with both psychiatric and 
personality disorders (mainly, schizotypal personality 
disorder), including within a few days of each other in May 
2006, as well as, arguably, in service, where he was 
diagnosed with a personality disorder and a "brief reactive 
psychosis."  That said, the Board finds that, after 
reviewing the record from a longitudinal perspective, giving 
great weight to the VA psychiatric examination report dated 
in May 2006, and resolving all reasonable doubt in favor of 
the veteran, service connection for a schizotypal personality 
disorder is warranted.  




The Board has assigned more weight and validity to the 
findings made by the VA examiner in the above-referenced May 
2006 report than those made by the social worker from the Vet 
Center, which (without going into unnecessary detail) was 
based in part on the veteran's unsupported combat experience.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 
S. Ct. 1252 (2002) (it is not error for the Board value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).

The Board again notes that service connection may be granted, 
in limited circumstances, for disability due to aggravation 
of a constitutional or developmental abnormality by 
superimposed disease or injury.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter; Monroe.  Here, although 
no specific superimposed disease or injury has been noted in 
the service medical records, it is clear that during his 
active service in 1996, the veteran was hospitalized and 
first diagnosed - as far as the record is concerned - with a 
personality disorder with schizotypal traits, and that the VA 
psychiatrist who examined him and reviewed the entire claims 
in May 2006 essentially concluded that the schizotypal 
personality disorder first surfaced ("initial[ly] [broke]") 
during the veteran's military service, which strongly 
suggests that it existed prior to service but initially 
manifested itself during service.  This, in turn, strongly 
suggests that the pre-existing personality disorder was 
aggravated by the circumstances of the veteran's service 
(i.e. a superimposed disease or injury), and that, hence, 
service connection is warranted for the disorder.  Id.

In sum, and view of the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for a schizotypal personality disorder is 
warranted.   




ORDER

Service connection for a schizotypal personality disorder is 
granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


